Exhibit 10.28

EXECUTION COPY

RUTH’S HOSPITALITY GROUP, INC.

(F/K/A/ RUTH’S CHRIS STEAK HOUSE, INC.)

FIRST AMENDMENT TO

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of February 26, 2009 and entered into by and among
RUTH’S HOSPITALITY GROUP, INC. (f/k/a/ Ruth’s Chris Steak House, Inc.), a
Delaware corporation (“Company”), the financial institutions from time to time
party thereto (“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for Lenders (“Administrative Agent”), and, for purposes of
Section 4 hereof, the Guarantors (as defined in Section 4 hereof) listed on the
signature pages hereof, and is made with reference to that certain First Amended
and Restated Credit Agreement dated as of February 19, 2008, as amended to the
date hereof (as so amended, the “Credit Agreement”), by and among Company,
Lenders, Banc of America Securities LLC, as a co-lead arranger, Bank of America,
N.A., as syndication agent and Wachovia Bank, National Association and JPMorgan
Chase Bank, N.A., as co-documentation agents and Administrative Agent.
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Credit Agreement.

R E C I T A L S

WHEREAS, Company and Lenders desire to amend the Credit Agreement to make
certain amendments as set forth below;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. AMENDMENTS TO THE CREDIT AGREEMENT.

Section 1.1 Amendments to Section 1: Definitions.

A. Subsection 1.1 of the Credit Agreement is hereby amended by adding thereto
the following definitions, which shall be inserted in proper alphabetical order:

“’Deed of Trust’ means a security instrument (whether designated as a deed of
trust or a mortgage) executed and delivered by any Loan Party, substantially in
the form of Exhibit XII annexed hereto or in such other form as may be
satisfactory to Company and approved by Administrative Agent in its sole
discretion, with such changes thereto as may be recommended by Administrative
Agent’s local counsel based on local laws or customary local mortgage or deed of
trust practices.”

 

1



--------------------------------------------------------------------------------

“’First Amendment’ means the First Amendment to First Amended and Restated
Credit Agreement dated as of February 25, 2009 among Company, Lenders and
Administrative Agent.”

“’First Amendment Effective Date’ means the date on which all conditions set
forth in Section 3 of the First Amendment are satisfied.”

“’Florida Headquarters’ means the property located at 500 International Parkway,
Suite 100, Heathrow, Florida 32746.”

“’Fort Lauderdale Property’ means the property located at 2525 North Federal
Highway, Fort Lauderdale, Florida 33305.”

“’Single Restaurant EBITDA’ means, with respect to any restaurant, the sum,
without duplication, of the amounts for such restaurant for the most recent
twelve-month period preceding the sale of such restaurant for which Company’s
results of operations are available of (i) Consolidated Net Income,
(ii) Consolidated Interest Expense, (iii) provisions for taxes based on income,
(iv) total depreciation expense, and (v) total amortization expense, in the case
of clauses (ii)-(v), to the extent deducted in the calculation of Consolidated
Net Income, determined for such restaurant in conformity with GAAP. For purposes
of determining Single Restaurant EBITDA, references in the definitions of
“Consolidated Net Income” and “Consolidated Interest Expense” to Company and its
Subsidiaries shall be deemed to refer to such restaurant.”

B. Subsection 1.1 of the Credit Agreement is hereby further amended by deleting
the definitions of “Consolidated Capital Expenditures”, “Consolidated EBITDA”
and “Consolidated Leverage Ratio” therefrom in their entirety and substituting
the following therefor:

“’Consolidated Capital Expenditures’ means, for any period and without
duplication, the sum of the aggregate of all expenditures, including, to the
extent not already included as an expenditure, the purchase price of any
acquired Ruth’s Chris restaurant franchise, (whether paid in cash or other
consideration or accrued as a liability and including that portion of Capital
Leases which is capitalized on the consolidated balance sheet of Company and its
Subsidiaries) by Company and its Subsidiaries during that period that, in
conformity with GAAP, are included in “additions to property, plant or
equipment” or comparable items reflected in the consolidated statement of cash
flows of Company and its Subsidiaries. For purposes of this definition, the
purchase price of any asset that is purchased with insurance proceeds or with
Net Asset Sale Proceeds shall be included in Consolidated Capital Expenditures
only to the extent of the gross amount of such purchase price less the amount of
such insurance proceeds or Net Asset Sale Proceeds, as the case may be.”

 

2



--------------------------------------------------------------------------------

“’Consolidated EBITDA’ means, for any period, the sum, without duplication, of
the amounts for such period of (i) Consolidated Net Income, (ii) Consolidated
Interest Expense, (iii) provisions for taxes based on income, (iv) total
depreciation expense, (v) total amortization expense, (vi) non-cash write-offs
or impairment of restaurant assets (including write-offs due to impairment of
goodwill) and cash write-offs of the Manhattan UN Facility, (vii) non-recurring
costs and expenses in connection with severance payments, hurricane and
relocation costs, and business acquisition costs, (viii) ongoing non-cash GAAP
costs in connection with, but not limited to, stock options, restricted stock,
bank fees and pre-opening straight-line rent, (ix) non-recurring costs and
expenses in connection with restaurant closures and lease terminations in an
aggregate amount not to exceed $4,000,000, and (x) Consolidated Rental Expense
under the Real Property Operating Lease for the Florida Headquarters following
the sale and leaseback of such property, in the case of clauses (ii)-(x), to the
extent deducted in the calculation of Consolidated Net Income, less non-cash
items added in the calculation of Consolidated Net Income, all of the foregoing
as determined on a consolidated basis for Company and its Subsidiaries in
conformity with GAAP; provided that in the event Company or any of its
Subsidiaries acquires a Ruth’s Chris restaurant franchise during such period,
Consolidated EBITDA for such period shall be calculated on a Pro Forma Basis;
provided further that Consolidated EBITDA for the Fiscal Quarters ending prior
to March 29, 2009 shall include Acquisition EBITDA for such period as reflected
in the financial statements of the Acquired Business for such period delivered
to Company and Administrative Agent (as if the Acquired Business were acquired
on the first day of such period).”

“’Consolidated Leverage Ratio’ means, as at any date, the ratio of (i) the sum
of Consolidated Total Debt (other than Indebtedness with respect to any Capital
Lease created through the sale and leaseback of the Florida Headquarters) as at
such date plus the Letter of Credit Usage as at such date to (ii) Consolidated
EBITDA for the four consecutive Fiscal Quarter period most recently ended as at
such date.”

Section 1.2 Amendments to Section 2: Amounts and Terms of Commitments and Loans.

A. Revolving Loan Commitment. Subsection 2.1A(i) of the Credit Agreement is
hereby amended by deleting it in its entirety and substituting the following
therefor:

“(i) Revolving Loans. Each Revolving Lender severally agrees, subject to the
limitations set forth below with respect to the maximum amount of Revolving
Loans permitted to be outstanding from time to time, to lend to Company from
time to time during the period from the First Amendment Effective Date to but
excluding the Revolving Loan Commitment Termination Date an aggregate amount not
exceeding its Pro Rata Share of the aggregate amount of the Revolving Loan
Commitments to be used for the purposes identified in subsection 2.5A. The
amount of each Revolving Lender’s Revolving Loan Commitment, as of the First
Amendment Effective Date, is set forth opposite its name on Schedule 2.1 annexed
hereto, and the

 

3



--------------------------------------------------------------------------------

Revolving Loan Commitment Amount, as of the First Amendment Effective Date, is
$175,000,000; provided that the amount of the Revolving Loan Commitment of each
Revolving Lender shall be adjusted to give effect to any assignment of such
Revolving Loan Commitment pursuant to subsection 10.1B and shall be reduced from
time to time by the amount of any reductions thereto made pursuant to subsection
2.4. Each Revolving Lender’s Revolving Loan Commitment shall expire on the
Revolving Loan Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Loan Commitments shall be paid in full no later than that date. Amounts borrowed
under this subsection 2.1A(i) may be repaid and reborrowed to but excluding the
Revolving Loan Commitment Termination Date.

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitment Amount then in
effect.”

B. Interest on the Loans. Clause (i) of subsection 2.2A of the Credit Agreement
is hereby amended by deleting it in its entirety and substituting the following
therefor:

“(i) Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Revolving
Loans shall bear interest through maturity as follows:

if a Base Rate Loan, then at the sum of the Base Rate plus the Base Rate Margin
set forth in the table below opposite the applicable Consolidated Leverage Ratio
for the four consecutive Fiscal Quarter period for which the applicable
Compliance Certificate has been delivered pursuant to subsection 4.1K or
6.1(iv); or

if a Eurodollar Rate Loan, then at the sum of the Eurodollar Rate plus the
Eurodollar Rate Margin set forth in the table below opposite the applicable
Consolidated Leverage Ratio for the four consecutive Fiscal Quarter period for
which the applicable Compliance Certificate has been delivered pursuant to
subsection 4.1K or 6.1(iv):

 

     Consolidated
Leverage Ratio    Eurodollar Rate
Margin     Base
Rate Margin  

Greater than

or equal to

   4.00:1.00    4.25 %   3.00 %

Greater than

or equal to

but less than

   3.25:1.00


4.00:1.00

   3.50 %   2.25 %

Greater than

or equal to

but less than

   2.50:1.00


3.25:1.00

   3.00 %   1.75 %

Less than

   2.50:1.00    2.50 %   1.25 %

 

4



--------------------------------------------------------------------------------

provided that, until the delivery of the Compliance Certificate for the second
Fiscal Quarter ending after the First Amendment Effective Date, the applicable
margin on and after the First Amendment Effective Date for Revolving Loans that
are Eurodollar Rate Loans shall be 3.50% per annum and for Revolving Loans that
are Base Rate Loans shall be 2.25% per annum.”

C. Interest Periods. Subsection 2.2B of the Credit Agreement is hereby amended
by (i) deleting the word “and” at the end of clause (vi) thereof, (ii) deleting
the period at the end of clause (vii) thereof and substituting “; and” therefor,
and (iii) adding the following as new clause (viii) thereof:

“(viii) no Interest Period with respect to any portion of the Revolving Loans
shall extend beyond the date on which a permanent reduction of the Revolving
Loan Commitment Amount is scheduled to occur unless the sum of (a) the aggregate
principal amount of Revolving Loans that are Base Rate Loans plus (b) the
aggregate principal amount of Revolving Loans that are Eurodollar Rate Loans
with Interest Periods expiring on or before such date plus (c) the excess of the
Revolving Loan Commitment Amount then in effect over the aggregate principal
amount of Revolving Loans then outstanding equals or exceeds the permanent
reduction of the Revolving Loan Commitment Amount that is scheduled to occur on
such date.”

D. Fees. Subsection 2.3A of the Credit Agreement is hereby amended by deleting
it in its entirety and substituting the following therefor:

“A. Commitment Fees. Company agrees to pay to Administrative Agent, for
distribution to each Revolving Lender in proportion to that Lender’s Pro Rata
Share, commitment fees for the period from and including the Restatement Date to
and excluding the Revolving Loan Commitment Termination Date equal to the
average of the daily excess of the Revolving Loan Commitment Amount over the sum
of (i) the aggregate principal amount of outstanding Revolving Loans (but not
any outstanding Swing Line Loans) plus (ii) the Letter of Credit Usage
multiplied by a rate per annum equal to the percentage set forth in the table
below opposite the Consolidated Leverage Ratio for the four consecutive Fiscal
Quarter period for which the applicable Compliance Certificate has been
delivered pursuant to subsection 4.1K or 6.1(iv):

 

     Consolidated
Leverage Ratio    Commitment Fee
Percentage  

Greater than

Or equal to

   3.25:1.00    0.500 %

Less than

   3.25:1.00    0.375 %

 

5



--------------------------------------------------------------------------------

such commitment fees to be calculated on the basis of a 360-day year and the
actual number of days elapsed and to be payable quarterly in arrears on
March 31, June 30, September 30 and December 31 of each calendar year,
commencing on March 31, 2009, and on the Revolving Loan Commitment Termination
Date; provided that until the delivery of the Compliance Certificate for the
second Fiscal Quarter ending after the First Amendment Effective Date, the
applicable commitment fee percentage on and after the First Amendment Effective
Date shall be 0.500% per annum. Upon delivery of the Compliance Certificate by
Company to Administrative Agent pursuant to subsection 6.1(iv), the applicable
commitment fee percentage shall be adjusted, such adjustment to become effective
on the third succeeding Business Day following the receipt by Administrative
Agent of such Compliance Certificate; provided that, if at any time a Compliance
Certificate is not delivered at the time required pursuant to subsection
6.1(iv), from the time such Compliance Certificate was required to be delivered
until delivery of such Compliance Certificate, the applicable commitment fee
percentage shall be the maximum percentage amount set forth above.”

E. Reduction of Revolving Loan Commitment Amount. Subsection 2.4A of the Credit
Agreement is hereby amended by adding the following at the end of clause
(ii) thereof:

“Any such voluntary reduction of the Revolving Loan Commitment Amount shall be
applied as specified in subsection 2.4A(iv).”

F. Reduction of Revolving Loan Commitment Amount. Subsection 2.4A of the Credit
Agreement is hereby further amended by adding the following at the end of clause
(iii)(a) thereof:

“Notwithstanding anything to the contrary contained in this clause (a), (i) no
later than the first Business Day following the date of receipt by Company of
Net Asset Sale Proceeds in respect of the sale of the Florida Headquarters,
Company shall prepay the Loans and/or the Revolving Loan Commitment Amount shall
be permanently reduced in an amount equal to 75% of such Net Asset Sale Proceeds
and (ii) Company shall not be required to prepay the Loans and/or the Revolving
Loan Commitment Amount shall not be permanently reduced in the amount of the Net
Asset Sale Proceeds in respect of the sale of the Fort Lauderdale Property.”

G. Reduction of Revolving Loan Commitment Amount. Subsection 2.4A of the Credit
Agreement is hereby further amended by adding the following new clause (d) to
clause (iv) thereof:

“(d) Application of Unscheduled Reductions of the Revolving Loan Commitment
Amount. Any voluntary reduction of the Revolving Loan Commitment Amount pursuant
to subsection 2.4A(ii) shall be applied to reduce the scheduled reductions of
the Revolving Loan Commitment Amount set forth in subsection 2.4A(v) in forward
chronological order. Any mandatory reduction of the Revolving Loan Commitment
Amount pursuant to subsection 2.4A(iii) shall be applied to reduce the scheduled
reductions of the Revolving Loan Commitment Amount set forth in
subsection 2.4A(v) in inverse chronological order.”

 

6



--------------------------------------------------------------------------------

H. Reduction of Revolving Loan Commitment Amount. Subsection 2.4A of the Credit
Agreement is hereby further amended by adding the following new clause
(v) thereto:

“(v) Scheduled Reductions of Revolving Loan Commitment Amount. The Revolving
Loan Commitment Amount shall be permanently reduced on the last day of the
Fiscal Quarter ended on or around the dates and in the amounts set forth below:

 

Date

   Scheduled
Reduction

December 31, 2009

   $ 5,000,000

June 30, 2010

   $ 5,000,000

December 31, 2010

   $ 5,000,000

June 30, 2011

   $ 5,000,000

December 31, 2011

   $ 5,000,000

June 30, 2012

   $ 5,000,000

December 31, 2012

   $ 5,000,000

; provided that the scheduled reductions of the Revolving Loan Commitment Amount
set forth above shall be reduced in connection with any voluntary or mandatory
reductions of the Revolving Loan Commitment Amount in accordance with
subsection 2.4A(iv).”

I. Increase in Commitments. Subsection 2.10 of the Credit Agreement is hereby
amended by deleting it in its entirety and substituting the following therefor:

“[Intentionally Omitted]”

Section 1.3 Amendments to Section 6: Company’s Affirmative Covenants.

Subsection 6.8 of the Credit Agreement is hereby amended by adding the following
new subsections D, E and F thereto:

“D. Florida Headquarters. In the event that Company does not sell the Florida
Headquarters within 90 days following the First Amendment Effective Date,
Company shall, no later than five Business Days thereafter, deliver to
Administrative Agent:

1. A fully executed and notarized Deed of Trust, in proper form for recording in
all appropriate places in all applicable jurisdictions, encumbering the Florida
Headquarters;

 

7



--------------------------------------------------------------------------------

2. (a) An ALTA mortgagee title insurance policy or unconditional commitment
therefor issued by a title company acceptable to Administrative Agent with
respect to the Florida Headquarters, in an amount to be agreed upon, insuring
fee simple title to such property vested in Company and assuring Administrative
Agent that the applicable Deed of Trust creates a valid and enforceable First
Priority mortgage Lien on the Florida Headquarters, subject only to a standard
survey exception, which policy (1) shall include an endorsement for mechanics’
liens, for future advances under this Agreement and for any other matters
reasonably requested by Administrative Agent and (2) shall provide for
affirmative insurance and such reinsurance as Administrative Agent may
reasonably request, all of the foregoing in form and substance reasonably
satisfactory to Administrative Agent; and (b) evidence satisfactory to
Administrative Agent that Company has (i) delivered to the title company all
certificates and affidavits required by the title company in connection with the
issuance of the policy and (ii) paid to the title company or appropriate
Government Authorities all expenses and premiums of the title company in
connection with the issuance of the policy and all recording and stamp taxes
(including mortgage recording and intangible taxes) payable in connection with
recording the Deed of Trust in the appropriate real estate records;

3. A title report issued by the title company with respect to the Florida
Headquarters, dated not more than 30 days prior to the date hereof and
satisfactory in form and substance to Administrative Agent;

4. Copies of all recorded documents listed as exceptions to title or otherwise
referred to in the policy or in the title report;

5. (a) Evidence, which may be in the form of a letter from an insurance broker
or a municipal engineer, as to whether (1) the Florida Headquarters is located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards and (2) the community in which the Florida
Headquarters is located is participating in the National Flood Insurance
Program, (b) if applicable, Company’s written acknowledgement of receipt of
written notification from Administrative Agent and in the event the Florida
Headquarters is located in a community that participates in the National Flood
Insurance Program, evidence that Company has obtained flood insurance in respect
of such property to the extent required under the applicable regulations of the
Board of Governors of the Federal Reserve System; and

6. If requested, by Administrative Agent, an opinion of counsel (which counsel
shall be reasonably satisfactory to Administrative Agent) with respect to the
enforceability of the form of Deeds of Trust to be recorded in Florida and such
other matters as Administrative Agent may reasonably request, in each case in
form and substance reasonably satisfactory to Administrative Agent.”

“E. Other Real Property. No later than 60 days following the First Amendment
Effective Date, Company shall deliver to Administrative Agent:

 

8



--------------------------------------------------------------------------------

1. Fully executed and notarized Deeds of Trust, in proper form for recording in
all appropriate places in all applicable jurisdictions, encumbering each
property listed on Schedule 6.8 annexed hereto;

2. (a) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by a title company acceptable to Administrative Agent with
respect to such property, in amounts to be agreed upon, insuring fee simple
title to each such property vested in Company and assuring Administrative Agent
that the applicable Deeds of Trust create valid and enforceable First Priority
mortgage Liens on the respective properties encumbered thereby, subject only to
a standard survey exception, which policies (1) shall include an endorsement for
mechanics’ liens, for future advances under this Agreement and for any other
matters reasonably requested by Administrative Agent and (2) shall provide for
affirmative insurance and such reinsurance as Administrative Agent may
reasonably request, all of the foregoing in form and substance reasonably
satisfactory to Administrative Agent; and (b) evidence satisfactory to
Administrative Agent that Company has (i) delivered to the title company all
certificates and affidavits required by the title company in connection with the
issuance of the policies and (ii) paid to the title company or appropriate
Government Authorities all expenses and premiums of the title company in
connection with the issuance of such policies and all recording and stamp taxes
(including mortgage recording and intangible taxes) payable in connection with
recording the Deeds of Trust in the appropriate real estate records;

3. With respect to each such property, a title report issued by the title
company with respect thereto, dated not more than 30 days prior to the date
hereof and satisfactory in form and substance to Administrative Agent;

4. Copies of all recorded documents listed as exceptions to title or otherwise
referred to in the policies or in the title reports;

5. (a) Evidence, which may be in the form of a letter from an insurance broker
or a municipal engineer, as to whether (1) any such property is located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards and (2) the community in which any such property is
located is participating in the National Flood Insurance Program, (b) if
applicable, Company’s written acknowledgement of receipt of written notification
from Administrative Agent and in the event any such property is located in a
community that participates in the National Flood Insurance Program, evidence
that Company has obtained flood insurance in respect of such property to the
extent required under the applicable regulations of the Board of Governors of
the Federal Reserve System; and

6. If requested by Administrative Agent, an opinion of counsel (which counsel
shall be reasonably satisfactory to Administrative Agent) in each state in which
any such property is located with respect to the enforceability of the form(s)
of Deeds of Trust to be recorded in such state and such other matters as
Administrative Agent may reasonably request, in each case in form and substance
reasonably satisfactory to Administrative Agent.”

 

9



--------------------------------------------------------------------------------

“F. Intellectual Property. No later than 30 days following the First Amendment
Effective Date, Company shall deliver to Administrative Agent cover sheets or
other documents or instruments required to be filed in order to create or
perfect Liens in all intellectual property of Company and its Subsidiaries in
Canada.”

Section 1.4 Amendments to Section 7: Company’s Negative Covenants.

A. Indebtedness.

1. Subsections 7.1(iii) and (vi) of the Credit Agreement are hereby amended by
deleting the references to “$5,000,000” contained therein and substituting a
reference to “$2,500,000” therefor.

2. Subsection 7.1(iii) of the Credit Agreement is hereby further amended by
(i) deleting the word “and” at the end of clause (v) thereof, (ii) deleting the
period at the end of clause (vi) thereof and substituting “; and” therefor and
(iii) adding the following as new clause (vii) thereof:

“(vii) Company may become and remain liable with respect to Indebtedness in
respect of a Capital Lease of the Florida Headquarters.”

B. Liens. Subsection 7.2A(iv) of the Credit Agreement is hereby amended by
deleting the reference to “$5,000,000” contained therein and substituting a
reference to “$2,500,000” therefor.

C. Investments. Subsection 7.3 of the Credit Agreement is hereby amended by
(i) deleting the word “and” at the end of clause (v) thereof, (ii) deleting the
period at the end of clause (vi) thereof and substituting “; and” therefor and
(iii) adding the following as new clause (vii) thereof:

“(vii) Company may make a loan in the form of a seller note in connection with
the sale and leaseback of the Florida Headquarters, which seller note shall be
in form and substance reasonably satisfactory to Administrative Agent.”

D. Restricted Junior Payments. Subsection 7.5 of the Credit Agreement is hereby
amended by deleting the reference to “3,000,000” contained in clause (i) thereof
and substituting a reference to “1,000,000” therefor.

E. Financial Covenants. Subsection 7.6 of the Credit Agreement is hereby amended
by deleting it in its entirety and substituting the following therefor:

 

10



--------------------------------------------------------------------------------

“A. Minimum Adjusted Fixed Charge Coverage Ratio. Company shall not permit the
ratio of (i) Consolidated EBITDAR minus (a) taxes based on income of Company and
its Subsidiaries on a consolidated basis paid in Cash and (b) Consolidated
Maintenance Capital Expenditures to (ii) Consolidated Fixed Charges for any Four
Fiscal Quarter period ending during any of the periods set forth below to be
less than the correlative ratio indicated:

 

Period

   Minimum Fixed
Charge
Coverage Ratio

October 1, 2008 through December 31, 2008

   1.50 to 1.00

January 1, 2009 through December 31, 2009

   1.40 to 1.00

January 1, 2010 through June 30, 2010

   1.45 to 1.00

July 1, 2010 and thereafter

   1.50 to 1.00

“B. Maximum Consolidated Leverage Ratio. Company shall not permit the
Consolidated Leverage Ratio as at any date during any of the periods set forth
below to exceed the correlative ratio indicated:

 

Period

   Maximum Leverage Ratio

October 1, 2008 through December 31, 2008

   3.75 to 1.00

January 1, 2009 through March 31, 2009

   4.75 to 1.00

April 1, 2009 through September 30, 2009

   4.80 to 1.00

October 1, 2009 through December 31, 2009

   4.50 to 1.00

January 1, 2010 through March 31, 2010

   4.25 to 1.00

April 1, 2010 through June 30, 2010

   3.85 to 1.00

July 1, 2010 and thereafter

   3.50 to 1.00

“C. Minimum Consolidated EBITDA. Company shall not permit Consolidated EBITDA
for any period set forth below to be less than the correlative amount indicated:

 

Period

   Minimum
Consolidated EBITDA

January 1, 2009 through March 31, 2009

   $ 8,250,000

January 1, 2009 through June 30, 2009

   $ 17,000,000

January 1, 2009 through September 30, 2009

   $ 24,500,000

January 1, 2009 through December 31, 2009

   $ 33,500,000

April 1, 2009 through March 31, 2010

   $ 34,000,000

July 1, 2009 through June 30, 2010

   $ 35,000 000

October 1, 2009 through September 30, 2010

   $ 35,500,000

January 1, 2010 through December 31, 2010

   $ 35,500,000

 

11



--------------------------------------------------------------------------------

; provided, however, in the event any restaurant is sold following the First
Amendment Effective Date for a sale price equal to a multiple of the Single
Restaurant EBITDA for such restaurant, there shall be added to the calculation
of Consolidated Net Income for a period of 18 months following such sale, an
amount equal to such Single Restaurant EBITDA minus, in the case of any
restaurant sold to a franchisee, the product of such Single Restaurant EBITDA
multiplied by 5%; provided further, Company shall not be required to maintain a
minimum Consolidated EBITDA for any period in the event the Consolidated
Leverage Ratio as at the end of such period is less than or equal to 3.50 to
1.00.”

F. Fundamental Changes; Asset Sales. Subsection 7.7 of the Credit Agreement is
hereby amended by (i) deleting the word “and” at the end of clause (vi) thereof,
(ii) deleting the period at the end of clause (vii) thereof and substituting “;
and” therefor and (iii) adding the following as new clause (viii) thereof:

“(viii) Company and its Subsidiaries may sell restaurants to franchisees, in
each case provided that (a) the consideration received for any such restaurant
shall be in the form of Cash or Cash Equivalents, (b) the sale price for any
such restaurant shall be at least equal to 4.75 multiplied by the Single
Restaurant EBITDA for such restaurant, (c) the proceeds of such sales shall be
applied as required by subsection 2.4A(iii)(a), and (d) after giving effect to
each such sale, on a reasonable and prudent pro forma basis as determined by the
chief executive officer or chief financial officer of Company, as if such sale
had occurred on the first day of the most recent twelve-month period for which
Company’s results of operations are available, Company would be in compliance
with the covenants set forth in subsection 7.6, and Company has delivered to
Administrative Agent an Officer’s Certificate so stating and attaching financial
information and calculations in form and substance satisfactory to
Administrative Agent required to confirm such statement.”

G. Sales and Leasebacks. Subsection 7.9 of the Credit Agreement is hereby
amended by deleting it in its entirety and substituting the following therefor:

“7.9 Sales and Lease-Backs

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (i) that Company or any of its Subsidiaries has sold or transferred or
is to sell or transfer to any other Person (other than Company or any of its
Subsidiaries) or (ii) that Company or any of its Subsidiaries intends to use for
substantially the same purpose as any other property that has been or is to be
sold or transferred by Company or any of its Subsidiaries to any Person (other
than Company or any of its Subsidiaries) in connection with such lease;
provided, however, that (a) Company and its Subsidiaries may engage in such sale
and lease-back transactions if all of the following conditions are satisfied:
(1) any asset sold or otherwise transferred and leased back in such transaction
by Company and its Subsidiaries was acquired in connection with the

 

12



--------------------------------------------------------------------------------

development of a Ruth’s Chris restaurant, and (2) the proceeds of such sale or
transfer are promptly applied as required by subsection 2.4A(iii)(a) and
(b) Company may, within 90 days following the First Amendment Effective Date, or
such later date as may be agreed to by Administrative Agent, sell and lease-back
the Florida Headquarters if all of the following conditions are satisfied:
(1) at least $7,500,000 of the consideration received shall be cash and (2) the
proceeds of such sale are promptly applied as required by subsection
2.4A(iii)(a).”

H. Capital Expenditures. Section 7 of the Credit Agreement is hereby amended by
adding the following new subsection 7.14 thereto:

“7.14. Consolidated Capital Expenditures

Company shall not, and shall not permit its Subsidiaries to, make or incur
Consolidated Capital Expenditures, in any Fiscal Year, in an aggregate amount in
excess of (i) for Fiscal Year 2009, $12,000,000, and (ii) for Fiscal Year 2010
and each Fiscal Year thereafter $10,000,000; provided, however, Company may make
additional Consolidated Capital Expenditures in any Fiscal Year following 2009
in an amount not to exceed $5,000,000 in the event that the Consolidated
Leverage Ratio, after giving effect to such Consolidated Capital Expenditures,
does not exceed 3.35 to 1.00 or in an amount not to exceed $10,000,000 in the
event that (a) the Consolidated Leverage Ratio for the immediately preceding two
Fiscal Quarters does not exceed 3.25 to 1.00 and (b) the Consolidated Leverage
Ratio, after giving effect to such Consolidated Capital Expenditures, does not
exceed 3.35 to 1.00.”

Section 1.5 Modification of Schedules and Exhibits.

A. Schedule 2.1. Schedule 2.1 to the Credit Agreement is hereby amended by
deleting said Schedule 2.1 in its entirety and substituting in place thereof a
new Schedule 2.1 in the form of Schedule 2.1 to this Amendment.

B. Schedule 6.8. Schedule 6.8 to this Amendment is hereby added to the Credit
Agreement as Schedule 6.8 thereto.

C. Exhibit XII. Exhibit XII to this Amendment is hereby added to the Credit
Agreement as Exhibit XII thereto.

SECTION 2. CONDITIONS TO EFFECTIVENESS.

Section 1 of this Amendment shall become effective only upon the satisfaction of
all of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “First Amendment Effective Date”):

 

13



--------------------------------------------------------------------------------

A. On or before the First Amendment Effective Date, Company shall deliver to
Lenders (or to Administrative Agent for Lenders with sufficient originally
executed copies, where appropriate, for each Lender) the following, each, unless
otherwise noted, dated the First Amendment Effective Date:

1. Copies of all amendments to the Organizational Documents of Company executed
on or after February 19, 2008, in each case, certified by the Secretary of State
of Delaware or, if such document is of a type that may not be so certified,
certified by the secretary or similar officer of Company, together with a good
standing certificate from the Secretary of State of the State of Delaware, each
dated a recent date prior to the First Amendment Effective Date;

2. Resolutions of its Board of Directors approving and authorizing the
execution, delivery, and performance of this Amendment, the Pledge Agreement
Amendment (as defined below) and the Deed of Trust, certified as of the First
Amendment Effective Date by the secretary or similar officer as being in full
force and effect without modification or amendment;

3. Signature and incumbency certificates of its officers executing this
Amendment, the Pledge Agreement Amendment and the Deed of Trust; and

4. Executed copies of this Amendment and the First Amendment to Pledge and
Security Agreement dated as of the date hereof between Company, its Subsidiaries
and Administrative Agent (the “Pledge Agreement Amendment”).

B. Administrative Agent shall have received (i) a duly completed amendment to
UCC financing statement, (ii) updated schedules to the Pledge Agreement, and
(iii) certificates (which certificates shall be accompanied by irrevocable
undated stock powers, duly endorsed in blank and otherwise satisfactory in form
and substance to Administrative Agent), in each case reflecting the recent name
change of Company.

C. Administrative Agent shall have received cover sheets or other documents or
instruments required to be filed in order to create or perfect Liens in all
intellectual property of Company and its Subsidiaries in the United States.

D. Lenders shall have received copies of one or more favorable written opinions
of Jones, Walker, Waechter, Poitevent, Carrere & Denegre, L.L.P., counsel for
Company, in form and substance reasonably satisfactory to Administrative Agent
and its counsel, dated as of the First Amendment Effective Date, and setting
forth the matters as Administrative Agent acting on behalf of Lenders may
reasonably request.

E. On or before the First Amendment Effective Date, all corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent, acting on behalf of Lenders, and its counsel
shall be satisfactory in form and substance to Administrative Agent and such
counsel, and Administrative Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as Administrative
Agent may reasonably request.

 

14



--------------------------------------------------------------------------------

F. Company shall pay to each Lender executing this Amendment on or before the
close of business (San Francisco time) on February 26, 2009, an amendment fee
equal to 1.0% of such Lender’s Revolving Loan Exposure.

SECTION 3. COMPANY’S REPRESENTATIONS AND WARRANTIES.

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Company represents and warrants to each
Lender that the following statements are true, correct and complete:

A. Corporate Power and Authority. Company has all requisite corporate power and
authority to enter into this Amendment, the Pledge Agreement Amendment and the
Deed of Trust and to carry out the transactions contemplated by, and perform its
obligations under, the Credit Agreement as amended by this Amendment (the
“Amended Agreement”), the Pledge Agreement Amendment and the Deed of Trust.

B. Authorization of Agreements. The execution and delivery of this Amendment the
Pledge Agreement Amendment and the Deed of Trust and the performance of the
Amended Agreement, the Pledge Agreement Amendment and the Deed of Trust have
been duly authorized by all necessary corporate action on the part of Company.

C. No Conflict. The execution and delivery by Company of this Amendment, the
Pledge Agreement Amendment and the Deed of Trust and the performance by Company
of this Amendment, the Pledge Agreement Amendment and the Deed of Trust do not
and will not (i) violate any provision of any law or any governmental rule or
regulation applicable to Company or any of its Subsidiaries, the Organizational
Documents of Company or any of its Subsidiaries or any order, judgment or decree
of any court or other agency of government binding on Company or any of its
Subsidiaries, (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Company or any of its Subsidiaries, (iii) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Company or any of
its Subsidiaries (other than Liens created under any of the Loan Documents in
favor of Administrative Agent on behalf of Lenders), or (iv) require any
approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of Company or any of its Subsidiaries.

D. Governmental Consents. The execution and delivery by Company of this
Amendment, the Pledge Agreement Amendment and the Deed of Trust and the
performance by Company of the Amended Agreement, the Pledge Agreement Amendment
and the Deed of Trust do not and will not require any Governmental
Authorization.

E. Binding Obligation. This Amendment and the Pledge Agreement Amendment have
been duly executed and delivered by Company and this Amendment, the Pledge
Agreement Amendment and the Amended Agreement are, and the Deed of Trust when
executed and delivered, will be, the legally valid and binding obligations of
Company, enforceable against Company in accordance with their respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

 

15



--------------------------------------------------------------------------------

F. Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in Section 5 of the Credit Agreement
are and will be true, correct and complete in all material respects on and as of
the First Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.

G. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Potential Event of Default.

SECTION 4. ACKNOWLEDGEMENT AND CONSENT.

Each guarantor (or pledgor) listed on the signatures pages hereof (each, a
“Guarantor”) hereby acknowledges and agrees that the Subsidiary Guaranty and any
Collateral Document (each, a “Credit Support Document”) to which it is a party
or otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Amendment. Each Guarantor
represents and warrants that all representations and warranties contained in
this Amendment and the Credit Support Documents to which it is a party or
otherwise bound are true, correct and complete in all material respects on and
as of the First Amendment Effective Date to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and
(ii) nothing in the Credit Agreement, this Amendment or any other Loan Document
shall be deemed to require the consent of such Guarantor to any future
amendments to the Credit Agreement.

SECTION 5. MISCELLANEOUS.

A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.

(i) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Agreement.

 

16



--------------------------------------------------------------------------------

(ii) Except as specifically amended by this Amendment and the Pledge Agreement
Amendment, the Credit Agreement and the other Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed.

(iii) The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Administrative Agent or any
Lender under, the Credit Agreement or any of the other Loan Documents.

B. Fees and Expenses. Company acknowledges that all costs, fees and expenses as
described in subsection 10.2 of the Credit Agreement incurred by Administrative
Agent and its counsel with respect to this Amendment and the documents and
transactions contemplated hereby shall be for the account of Company.

C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF ANOTHER LAW.

D. Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment (other than the provisions of Section 1
hereof, the effectiveness of which is governed by Section 2 hereof) shall become
effective upon the execution of a counterpart hereof by Company, Requisite
Lenders and each of the Credit Support Parties and receipt by Company and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.

E. Collateral Documents. Each Lender authorizes Administrative Agent, on behalf
of and for the benefit of Lender, to execute the Pledge Agreement Amendment.

[Remainder of page intentionally left blank]

 

17



--------------------------------------------------------------------------------

EXECUTION COPY

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

COMPANY:

 

RUTH’S HOSPITALITY GROUP, INC. (F/K/A/

RUTH’S CHRIS STEAK HOUSE, INC.)

By:     Name:     Title:    

 

 

 

 

S-1



--------------------------------------------------------------------------------

LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender, as Co-Lead
Arranger and as Administrative Agent By:     Name:     Title:    

 

 

 

 

First Amendment to First Amended

and Restated Credit Agreement

S-2



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., individually as a Lender and as Syndication Agent By:    
Name:     Title:    

 

First Amendment to First Amended

and Restated Credit Agreement

S-3



--------------------------------------------------------------------------------

 

WACHOVIA BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Co-Documentation Agent By:     Name:     Title:    

 

First Amendment to First Amended

and Restated Credit Agreement

S-4



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., individually as a Lender and as Co-Documentation
Agent By:     Name:     Title:    

 

First Amendment to First Amended

and Restated Credit Agreement

S-5



--------------------------------------------------------------------------------

 

CAROLINA FIRST BANK, as a Lender By:     Name:     Title:    

 

First Amendment to First Amended

and Restated Credit Agreement

S-6



--------------------------------------------------------------------------------

 

CITIBANK N.A., as a Lender By:     Name:     Title:    

 

First Amendment to First Amended

and Restated Credit Agreement

S-7



--------------------------------------------------------------------------------

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender By:     Name:     Title:
   

 

First Amendment to First Amended

and Restated Credit Agreement

S-8



--------------------------------------------------------------------------------

 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as a Lender By:     Name:     Title:    

 

First Amendment to First Amended

and Restated Credit Agreement

S-9



--------------------------------------------------------------------------------

 

RAYMOND JAMES BANK, FSB, as a Lender By:     Name:     Title:    

 

First Amendment to First Amended

and Restated Credit Agreement

S-10



--------------------------------------------------------------------------------

 

FIFTH THIRD BANK, as a Lender By:     Name:     Title:    

 

First Amendment to First Amended

and Restated Credit Agreement

S-11



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:     R.C. EQUIPMENT, INC. (for purposes of Section 4
only), as a Credit Support Party     By:         Name:         Title:    

 

 

 

   

R.F. INC. (for purposes of Section 4 only), as a Credit Support Party

    By:         Name:         Title:    

 

 

 

   

RCSH HOLDINGS, INC. (for purposes of Section 4 only), as a Credit Support Party

    By:         Name:         Title:    

 

 

 

   

RCSH MANAGEMENT, INC. (for purposes of Section 4 only), as a Credit Support
Party

    By:         Name:         Title:    

 

 

 

   

RCSH OPERATIONS, INC. (for purposes of Section 4 only), as a Credit Support
Party

    By:         Name:         Title:    

 

First Amendment to First Amended

and Restated Credit Agreement

S-12



--------------------------------------------------------------------------------

 

RCSH OPERATIONS, LLC (for purposes of Section 4 only), as a Credit Support Party
By:   RUTH’S HOSPITALITY GROUP, INC., as Sole Member and Manager  

 

By:     Name:     Title:    

 

 

 

RCSH PROMOTIONS, LLC (for purposes of Section 4 only), as a Credit Support Party
By:   RUTH’S HOSPITALITY GROUP, INC., as Sole Member and Manager  

 

 

By:     Name:     Title:    

 

 

 

RUTH’S CHRIS STEAK HOUSE BOSTON, LLC (for purposes of Section 4 only), as a
Credit Support Party By:   RUTH’S HOSPITALITY GROUP, INC., as Sole Member and
Manager  

 

 

By:     Name:     Title:    

 

First Amendment to First Amended

and Restated Credit Agreement

S-13



--------------------------------------------------------------------------------

RUTH’S CHRIS STEAK HOUSE DALLAS, L.P. (for purposes of Section 4 only), as a
Credit Support Party

By:   RUTH’S HOSPITALITY GROUP, INC., as General Partner  

By:     Name:     Title:    

 

 

 

RUTH’S CHRIS STEAK HOUSE TEXAS, L.P. (for purposes of Section 4 only), as a
Credit Support Party

 

By:   RUTH’S HOSPITALITY GROUP, INC., as General Partner  

By:     Name:     Title:    

 

 

 

RUTH’S CHRIS STEAK HOUSE #15, INC. (for purposes of Section 4 only), as a Credit
Support Party

By:     Name:     Title:    

 

 

 

RUTH’S CHRIS STEAK HOUSE FRANCHISE, INC. (for purposes of Section 4 only), as a
Credit Support Party

By:     Name:     Title:    

 

First Amendment to First Amended

and Restated Credit Agreement

S-14



--------------------------------------------------------------------------------

 

RHG FISH MARKET, INC. (for purposes of Section 4 only), as a Credit Support
Party

By:     Name:     Title:    

 

 

RHG KINGFISH, LLC (for purposes of Section 4 only), as a Credit Support Party

By:   RUTH’S HOSPITALITY GROUP, INC., as Sole Member

By:     Name:     Title:    

 

 

RCSH MILLWORK, LLC (for purposes of Section 4 only), as a Credit Support Party

By:   RCSH OPERATIONS, LLC, as Sole Member and Manager

By:   RUTH’S HOSPITALITY GROUP, INC., as Sole Member and Manager

By:     Name:     Title:    

 

 

 

RCSH UTAH, INC. (for purposes of Section 4 only), as a Credit Support Party

By:     Name:     Title:    

 

First Amendment to First Amended

and Restated Credit Agreement

S-15